Citation Nr: 0941424	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-29 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable evaluation for left ear high 
frequency hearing loss.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1960 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2007 rating decision of the 
Buffalo, New York regional office (RO) of the Department of 
Veterans Affairs (VA).   The rating decision denied the 
Veteran's claim for an increased rating for his left side 
hearing loss.


FINDING OF FACT

The Veteran's hearing loss disability is manifested by Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for left ear high 
frequency hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.85, Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2009).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  VA has a duty to notify 
the claimant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in February 2007, prior to 
adjudication, which informed him of the requirements needed 
to establish a claim of entitlement to an increased 
evaluation.  In accordance with the requirements of VCAA, the 
letter informed the Veteran what evidence and information he 
was responsible for obtaining and the evidence that was 
considered VA's responsibility to obtain. Additional medical 
records were subsequently added to the claims file.

The February 2007 letter also informed that Veteran that an 
appropriate disability rating and effective date would be 
assigned if his claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  A May 2008 letter, 
complying with Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), further advised the Veteran of the necessity of 
providing medical or lay evidence demonstrating the level of 
disability and the effect that the disability has on 
employment.  However, the Board observes that the U.S. Court 
of Appeals for Veterans Claims (Court) has since held that 
VCAA notice in a claim for increased rating need not be 
"veteran specific" and need not include reference to impact 
on daily life or rating criteria.  Vazquez-Flores v. 
Shinseki, --- F.3d ---, 2009 WL 2835434 (Fed. Cir., Sep. 4, 
2009).   The Board finds that the duty to notify has been 
met.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VA has obtained records 
of treatment reported by the Veteran, including records from 
a VA medical center (VAMC).   

VCAA also requires VA to provide a medical examination when 
such an examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (2009).  In 
March 2007, the Veteran received an audiological examination.

The Board concludes that all available evidence pertinent to 
the claim has been obtained and there is sufficient medical 
evidence on file in order to make a decision.  The Veteran 
has been given ample opportunity to present evidence and 
argument in support of his claim.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2008).




Increased Rating Claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  Separate diagnostic codes identify 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the Veteran. 38 C.F.R. § 4.3.

Although a veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1 (and see 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)), where 
service connection has already been established, and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
following analysis is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The Veteran was granted service connection for bilateral 
hearing loss in a May 1969 rating decision, and assigned a 
zero (0) percent disability evaluation under 38 C.F.R. § 
4.85, Diagnostic Code 6100.  This rating was confirmed and 
continued by a Board decision dated September 1970 and rating 
decisions from the RO dated January 1971 and August 1980.  In 
October 2006, the Veteran submitted a claim for an increased 
evaluation and alleged that due to clerical error he had been 
improperly denied a 10 percent disability rating.  
Specifically, the Veteran contested that he received a 10 
percent rating in 1969.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that a 
rating in excess of 0 percent disability evaluation is not 
warranted for the Veteran's left side hearing loss.  38 
C.F.R. § 4.85, Diagnostic Code 6100.

Relevant laws and regulations stipulate that evaluations of 
defective hearing range from noncompensable to 100 percent 
based on the organic impairment of hearing acuity.  Hearing 
impairment is measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold levels (which, in turn, are measured by puretone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second).  See Lendenmann v. Principi, 3 
Vet.App. 345, 349 (1992) (defective hearing is rated on the 
basis of a mere mechanical application of the rating 
criteria).

The provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I to XI.  Tables VI and VII as set forth 
in § 4.85(h) are used to calculate the rating to be assigned.  
In instances where, because of language difficulties, the 
Chief of the Audiology Clinic certifies that the use of both 
puretone averages and speech discrimination scores is 
inappropriate, Table VIa is to be used to assign a rating 
based on puretone averages.  38 C.F.R. § 4.85(h).

In guidance for cases involving exceptional patterns of 
hearing impairment, the schedular criteria stipulates that, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral; that 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately. 38 C.F.R. § 
4.86(b).

In the present appeal, a March 2007 VA audiological 
evaluation revealed the Veteran's puretone thresholds for the 
right ear, in decibels, were: 10 at 1000 Hz, 10 at 2000 Hz, 5 
at 3000 Hz, and 15 at 4000 Hz.  The puretone threshold 
average was 10.  Puretone thresholds for the left ear, in 
decibels, were: 10 at 1000 Hz, 5 at 2000 Hz, 25 at 3000 Hz, 
and 80 at 4000 Hz.  The puretone threshold average was 30.  
Speech recognition was 100 percent in both ears per the 
Maryland CNC test.

Applying the above audiological findings to the schedular 
criteria for rating hearing impairment, the Board concludes 
that there is no basis for a rating in excess of the 
currently assigned noncompensable evaluation.  The Board 
notes that it has considered the provisions of 38 C.F.R. § 
4.86, which provide alternative means of rating hearing loss 
if there is evidence of exceptional patterns of hearing 
impairment, but these provisions are not applicable here 
based on the objective puretone threshold results. 

Considering that the Veteran's right ear manifests an average 
puretone threshold of no greater than 10 decibels, and 100 
percent speech discrimination, 38 C.F.R. § 4.85 Table VI, 
shows his right ear hearing loss to be Level I impairment.  
Considering that his left ear manifests an average puretone 
threshold of 30 decibels, and 100 percent speech 
discrimination, 38 C.F.R. § 4.85 Table VI, shows the left ear 
hearing loss also to be Level I impairment.

As both ears reflect Level I impairment, application of the 
results from Table VI to Table VII, show a 0 percent 
noncompensable evaluation.

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), 
the Court observed that VA had revised its hearing 
examination worksheets to include the effect of the Veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2009).  The March 2007 
VA examination does not reflect that the audiologist inquired 
as to any effects on the Veteran's occupational and daily 
functions, but the Board notes that the examination was 
conducted one month before the issuance of the Fast Letter 
regarding the worksheet revision.  Further, the Veteran did 
not allege any such effects and instead submitted a claim 
requesting an examination and stating that he was prior found 
entitled to a 10 percent disability evaluation. 

Referral for consideration of an extra-schedular rating was 
also considered in this case under 38 C.F.R. § 3.321(b)(1).  
However, as noted (in part) above, the Veteran's claim does 
not allege: marked interference with employment beyond that 
contemplated by the schedule for rating disabilities; that 
his disability necessitated frequent periods of 
hospitalization; or that the application of the regular 
schedular standards utilized to evaluate the severity of this 
hearing loss disability is otherwise impractical.  Nor, in 
light of the results of the examinations of record and the 
substance of the Veteran's current claim, does the file 
indicate that an extra-schedular rating is appropriate.

The Veteran's April 2008 notice of disagreement clarifies 
that he believes he received a 10 percent disability 
evaluation following a March 1969 VA examination.  The Board 
has reviewed the record and notes that the rating decision 
issued in 1969 granted service connection for the Veteran's 
left ear high frequency hearing loss, but assigned a 0 
percent evaluation.  The letter sent to the Veteran in May 
1969 to explain this rating decision stated that the 
disability was service-connected, but "less than 10% 
disabling" rather than stating that the hearing loss was 
rated at 0 percent.

The Board observes that the Veteran's April 2008 notice of 
disagreement communicates a desire to "preserve [his] 
right" to future VA treatment for hearing loss.  However, 
the Veteran retains service connection for left ear hearing 
loss, and   the assignment of a non-compensable rating does 
not disqualify the Veteran from seeking treatment for his 
hearing.   

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable rating for left ear high 
frequency hearing loss is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


